           Case 1:21-cr-00071-ABJ Document 23 Filed 05/12/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

      v.
                                                          CR NO. 21-CR-0071 (ABJ)
KARL DRESCH,


     Defendant.


              RESPONSE TO COURT’S ORDER REQUESTING EXHIBITS

       The United States, by and through its attorney, the Acting United States Attorney for the

District of Columbia, and in response to the Court’s request during the hearing on this matter on

May 12, 2021, hereby files: (1) the Motion for Detention filed in 2:21-MJ-00004-MV (ECF No.

4); and (2) the Transcript of the Detention Hearing on January 22, 2021 (ECF No. 14).

                                             Respectfully submitted,

                                             CHANNING D. PHILLIPS
                                             ACTING UNITED STATES ATTORNEY
                                             D.C. Bar No. 415793

                                     By:     _/s/ Jennifer L. Blackwell_______
                                             Jennifer Leigh Blackwell
                                             Assistant United States Attorney
                                             D.C. Bar No. 481097
                                             555 4th Street, N.W.
                                             Washington, D.C. 20530
                                             Phone: (202) 803-1590
                                             Jennifer.blackwell3@usdoj.gov

Dated: May 12, 2021
         Case 1:21-cr-00071-ABJ Document 23 Filed 05/12/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

        On this 12th day of May, 2021, a copy of the foregoing was served on counsel of record
for the defendant via the Court’s Electronic Filing System.



                                                      /s/ Jennifer Leigh Blackwell
                                            Jennifer Leigh Blackwell
                                            Assistant United States Attorney
